AFFIRM; and Opinion Filed July 29, 2015.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01189-CR
                                    No. 05-14-01190-CR

                        MICHAEL LERON DOWDEN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F88-86404-M, F88-89370-M

                             MEMORANDUM OPINION
                         Before Justices Fillmore, Myers, and Evans
                                Opinion by Justice Fillmore

       In August 1989, Michael Leron Dowden was convicted of murder and aggravated

robbery with a deadly weapon.       The trial court assessed punishment at fifteen years’

imprisonment in each case. Dowden filed a motion for post-conviction DNA testing in April

2012. The State responded that Dowden’s claim that he would not have been convicted if

exculpatory results had been obtained through DNA testing was without merit, and the DNA

testing of preserved biological evidence from the murder case (fingernails, hair sample, and

blood from victim’s shirt) would not establish by a preponderance of the evidence that Dowden

did not commit murder whether it excluded or included Dowden as a donor of the biological
evidence. 1 On July 16, 2014, the trial court denied Dowden’s motion for post-conviction DNA

testing stating Dowden had not met his burden under Chapter 64 of the code of criminal

procedure to show he was entitled to post-conviction DNA testing because (1) there were at least

three individuals involved in the commission of the murder offense and at least two individuals

involved in the commission of the aggravated robbery offense, and (2) even if the biological

evidence did not include Dowden’s DNA, there would be no way for Dowden to show by a

preponderance of the evidence that he was not guilty of the two crimes, at least under the law of

parties. These appeals followed.

         Dowden’s attorney filed a brief in which she concludes the appeals are wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim.

App. [Panel Op.] 1978). Counsel delivered a copy of the brief to Dowden. See Kelly v. State,

436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and

counsel in Anders cases).

         Dowden filed a pro se response. After reviewing counsel’s brief, Dowden’s pro se

response, and the record, we agree the appeals are frivolous and without merit. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in

Anders cases). We find nothing in the record that might arguably support the appeal of the trial

court’s order denying Dowden’s request for post-conviction DNA testing.




1
  The State asserted in its response that “no agency has retained any biological evidence related to the aggravated
robbery” case.

                                                         -2-
       We affirm the trial court’s order denying the motion for post-conviction DNA testing.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47

141189F.U05




                                              -3-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


MICHAEL LERON DOWDEN,                                Appeal from the 194th Judicial District
Appellant                                            Court of Dallas County, Texas (Tr.Ct.No.
                                                     F88-86404-M).
No. 05-14-01189-CR         V.                        Opinion delivered by Justice Fillmore,
                                                     Justices Myers and Evans participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s order denying motion for post-
conviction DNA testing is AFFIRMED.



       Judgment entered July 29, 2015.




                                               -4-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


MICHAEL LERON DOWDEN,                                Appeal from the 194th Judicial District
Appellant                                            Court of Dallas County, Texas (Tr.Ct.No.
                                                     F88-89370-M).
No. 05-14-01190-CR         V.                        Opinion delivered by Justice Fillmore,
                                                     Justices Myers and Evans participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s order denying motion for post-
conviction DNA testing is AFFIRMED.



       Judgment entered July 29, 2015.




                                               -5-